NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILBER MAURICIO VASQUEZ-LEON,                   No.    18-72813

                Petitioner,                     Agency No. A206-464-954

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Wilber Mauricio Vasquez-Leon, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review de novo due process claims in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part

and dismiss in part the petition for review.

      The BIA did not err in finding that Vasquez-Leon failed to establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). To the extent the

social groups Vasquez-Leon raises in his opening brief differ from what he raised

to the agency, we lack jurisdiction to consider them. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency). We do not reach Vasquez-Leon’s contentions that his

past harm rose to the level of persecution and that he established he was or would

be persecuted on account of a protected ground. See Najmabadi v. Holder, 597

F.3d 983, 986-87 (9th Cir. 2010) (the court’s review is limited to the actual


                                           2
grounds relied upon by the BIA). Thus, Vasquez-Leon’s asylum and withholding

of removal claims fail.

      Vasquez-Leon does not challenge the BIA’s determination that he waived

any challenge to the IJ’s denial of CAT relief, see Lopez-Vasquez v. Holder, 706

F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived), and we lack jurisdiction to consider Vasquez-

Leon’s arguments that he is eligible for relief under CAT because he did not raise

them to the BIA, see Barron, 358 F.3d at 677-78.

      We reject Vasquez-Leon’s contentions that the agency ignored evidence or

erred in its analysis of his case. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim); see also Najmabadi, 597

F.3d at 990-91 (the BIA adequately considered evidence and sufficiently

announced its decision); Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004)

(courts and agencies are not required to decide issues unnecessary to the results

they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3